Title: To Benjamin Franklin from Christoph Diedrich Arnold Delius, 7 February 1783
From: Delius, Christoph Diedrich Arnold
To: Franklin, Benjamin


Sir!
Bremen the 7 feber 1783
I am established in this City near 20 Years and carry on Business for my own proper Account particularly in the Linnen Trade & other Manufactories & Merchandizes for Exportation, especially the produces of the Dominions of His Majesty the King of Prussia and with some tolerable good Success. These different Kind of Goods were formerly sold to the English Men and by them exported for America: however this Trade is greatly diminished & almost totally lost by the long duration of the present War, which was undertaken & carried on by the said 13 United Provinces in order to obtain freedom and independency, in which at last they have gloriously succeeded and Preliminaries of Peace have actually been signed, in which Your Exellency’s unremitted zeal & Patriotism had a great Share.
For many Years past I have wished to get in direct Connexions with the 13 united States of America in order to establish a mutual Trade equally beneficial to both parties: about 2 Years ago I had the pleasure to get acquainted at Amsterdam with Mr Nathan Blodget of Boston, by whom I was recommended to Mr Smith of that place who both encouraged my Plan of sending a Cargo of Goods to Boston, as Your Exellency will find by the inclosed Original Letter of Mr Smith.
Before the Preliminaries of Peace were signed I had already resolved in Conjunction of my Friends Mr. Heyman & Mr. Talla, both Merchants of this place, to set out a Ship of about 400 Tons upon the Plan of the aforesaid Mr. Blodget, which actually has been executed & she is loaded with Linnen, Manufactured & other goods: but as that time the Præliminaries of Peace were not yet signed, we resolved not only that our Friend & Copartner Mr. Heymann should apply to His Prussian Majesty for leave & to permit the Ship sailing under Prussian Coulours, which was not only granted, but at the same time we received the necessary Passport, of which I have the Honour to present to Your Exellency inclosed a Copy; but also to direct the said Ship first to the Isle of St. Thomas and there it was to be regulated & settled whether she should go to Boston or Philadelphia, because in consequence of the said Passport & other Circumstances we did not dare venture to go directly to the Continent.
But now as the Præliminaries of Peace between England and the 13 free & United States of America are signed, we could indeed directly sail for the Continent, but the Ship beeing already loaden and a few Goods must be left at St. Thomas, we can not make any Alteration in the Plan.
In order not only to sell the present Cargo of Goods & take in Exchange the Products of the 13 united States, but also to examine whether it would not be possible to establish for the future a Treaty of Commerces or make such regulations that either we in particular or our City in general should & might enjoy all such Beneficia & Emolumenta as have been and are to be granted to other Powers, I am resolved to make the voyage to America as Supercargo with the aforesaid Ship, which is called the 3 Friends & comanded by Captain Havinghorst.
However as we are for Want of Acquaintances and Connextions in that part of the World afraid, that great Difficulties may arise or some obstructions may be put in our way, I find it not only necessary to acquaint Your Exellency of our intended Plan, but humbly beseech You at the same Time To grant me a Letter of Recomendation to the President of the Congress or Regency of the 13 united free & independent States, That they would graciously be pleased to take me, my Ship & Cargo under their particular protection & that if any Beneficia or Emolumenta, which are granted to other Powers should or might be thought Necessary, that they may be granted to me as also to give all possible assistance to establish a Trade equally Beneficial to both Parties.
I beg at last most humbly Your Exellency that You’ll favour me with a Resolution and answer accompanied with such Letter of Recomendation I have prayed for, & to deliver the Same as soon as possible to the Bearers Messrs. Laval & Wilfelsheim who will take care to forward it to me as fast as possible, for we intend to set sail in abt 16 Days at farthest.
Having the Honour to subscribe myself Your Exellency’s most humble & most obedient Servt.
Arnold DeliusMercht


P.S We believe to make it possible if we are honoured with a Letter of Recomendation from Your Exellency, to direct the Cours of our Ship & loading aforesaid to Philadelphia & beg Your Exellency’s advice upon this Subject whether it can be done with Safety.
To His Exellency Benjamin Francklin Esq. Ambassador of the 13 United States of America. at the Court of France.

 
Notation: Delius 7 Fevr. 1783.
